Exhibit 10.1

AMENDMENT NO. 1

TO

NOTE AMENDMENT AND EXCHANGE AGREEMENT

Dated as of January 28, 2009

This Amendment No. 1 (the “Amendment”) to the Note Amendment and Exchange
Agreement (the “Agreement”) dated November 17, 2003 by and among Oscient
Pharmaceuticals Corporation (formerly known as Genome Therapeutics Corp.) (the
“Parent”) and each of the holders set forth on Schedule A and Schedule B of the
Agreement (the “Holders”) is entered into as of the date first written above.
Capitalized terms used and not otherwise defined in this Amendment are used
herein as defined in the Agreement.

1. Amendments to Article I. The definition of “Parent,” “Initial Conversion
Price” and “Maturity Date” in Article I of the Agreement are hereby amended and
restated in their entirety as follows:

“Parent” means Oscient Pharmaceuticals Corporation (formerly known as Genome
Therapeutics Corp.)”

“Initial Conversion Price” means $1.10.

“Maturity Date” means December 1, 2009.

2. Amendment to Add Article XV. The Agreement is hereby amended to add a new
Article XV which shall read in its entirety as follows:

ARTICLE XV

ADDITIONAL EXCHANGE PRIVILEGES

SECTION 15.1. Optional Exchange of Parent Note for 12.50% Convertible Guaranteed
Senior Notes due 2011.

(a) At anytime prior to two (2) Business Days before the Maturity Date a Holder
of a Parent Note may exchange all, but not less than all, of its Parent Note for
a 12.50% Convertible Guaranteed Senior Note due 2011 (“New Note”) of the Parent
in a principal amount equal to the principal amount and accrued interest of such
Parent Note. The New Notes shall be issued pursuant to the Indenture dated
November 25, 2008 by and among the Parent, Guardian II Acquisition Corporation
and U.S. Bank National Association (the “Indenture”) and shall be substantially
in the form set out in Exhibit A. The exchange of a Parent Note into a New Note
shall be deemed to be the satisfaction in full of the Parent’s obligations under
such Parent Note.

(b) The New Notes will be issuable in denominations of $1,000 and any integral
multiple of $1,000 above that amount (the amount, if any, in excess of such
integral multiple, the “Excess Amount”). Any Excess Amount due to a Holder upon
exchange will be settled by issuing to such Holder the number of shares of
Common Stock of the Parent obtained by



--------------------------------------------------------------------------------

dividing such Excess Amount by the then-effective Conversion Price. The Parent
will not issue fractional shares of Common Stock and instead will deliver a
check in an amount equal to the value of such fraction computed on the basis of
the closing price of the Parent’s Common Stock on the date of the exchange.

(c) New Notes shall bear the following legend:

THIS SECURITY AND THE SECURITIES ISSUABLE UPON CONVERSION OR EXERCISE HEREOF
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THIS
SECURITY AND THE SECURITIES ISSUABLE UPON CONVERSION OR EXERCISE HEREOF MAY NOT
BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT WITH RESPECT HERETO OR THERETO UNDER SAID ACT
OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED.

(d) Any shares of Common Stock issuable upon conversion of the New Notes shall
bear the following legend:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED. THE TRANSFER OF THE SECURITIES
REPRESENTED BY THIS CERTIFICATE IS SUBJECT TO THE CONDITIONS SPECIFIED IN THE
AMENDMENT NO. 1 TO THE NOTE AMENDMENT AND EXCHANGE AGREEMENT DATED NOVEMBER 17,
2003 BY AND AMONG OSCIENT PHARMACEUTICALS CORPORATION (THE “COMPANY”) AND THE
OTHER PARTIES LISTED ON THE SIGNATURE PAGES THERETO, AND THE COMPANY RESERVES
THE RIGHT TO REFUSE THE TRANSFER OF SUCH SECURITIES UNTIL SUCH CONDITIONS HAVE
BEEN FULFILLED WITH RESPECT TO SUCH TRANSFER. A COPY OF SUCH CONDITIONS SHALL BE
FURNISHED BY THE COMPANY TO THE HOLDER HEREOF UPON WRITTEN REQUEST AND WITHOUT
CHARGE.

(e) Removal of legends.

(i) In connection with a sale of the New Notes or any shares of Common Stock
that have been issued upon the conversion thereof pursuant to an effective
registration statement governing such securities, the Parent agrees that it
shall facilitate the delivery of such New Notes or certificates representing
such shares of Common Stock, as applicable, which shall be free, to the extent
permitted by this Amendment and under applicable law, of all restrictive
legends.

(ii) If the New Notes or any shares of Common Stock issued upon the conversion
thereof become eligible for sale pursuant to Rule 144, the Parent shall, without
any request or action on the part of the Holders, remove the legends set forth
on such securities pursuant to Rule 144 at the one year anniversary of the
issuance of the New Notes. Notwithstanding the prior sentence, a Holder may
request that the Parent remove the legends at any time prior to the one year
anniversary of the New Notes. Any Holder requesting the removal of such legend
shall deliver or cause to be delivered to the Parent a certificate executed by
such Holder requesting removal of the legends and an opinion of such Holder’s
counsel, such certificate and opinion to be in form and substance reasonably
satisfactory to the Parent. Upon receipt of such certificate and opinion, Parent
shall remove the legends set forth on such securities.



--------------------------------------------------------------------------------

SECTION 15.2. Exchange Procedure.

(a) To exchange a Parent Note for a New Note, a Holder must (1) provide written
notice to the Parent specifying that it is exchanging its Parent Note in the
form provided on Exhibit B hereto, (2) surrender its Parent Note to the Parent
at the following address: 1000 Winter Street, Suite 2200, Waltham, Massachusetts
02451 and (3) furnish to the Trustee under the Indenture a completed Internal
Revenue Service Form W-9. The date on which a Holder satisfies the foregoing
requirements is the date of the exchange (the “Exchange Date”). As soon as
practicable, and in any event within ten (10) days following the Exchange Date,
the Parent shall deliver or cause to be delivered to such Holder a New Note and,
if applicable, any shares of Common Stock and a check in lieu of any fractional
shares to which such Holder is entitled as a result of the exchange. Holders
shall also be responsible for paying any transfer or similar tax, if required,
in connection with the exchange of the Parent Notes for New Notes.

(b) For the avoidance of doubt, the last day a Holder may exchange is Parent
Note is two Business Days prior to the Maturity Date.

3. Amendment to Add Article XVI. The Agreement is hereby amended to add a new
Article XVI which shall read in its entirety as follows:

ARTICLE XVI

REGISTRATION RIGHTS

SECTION 16.1. Registration Rights.

The Parent shall:

(a) no later than twenty (20) days following the date of this Amendment (the
“Filing Date”), prepare and file with the Commission a Registration Statement on
Form S-1 (the “Registration Statement”) relating to the resale of the New Notes
and the shares of Common Stock issuable upon the conversion thereof by the
Holders;

(b) no later than ten (10) days following the date of this Amendment (the
“Request Date”), provide a draft of the Registration Statement relating to the
resale of the New Notes and the shares of Common Stock issuable upon the
conversion thereof by the Holders, to the Holders (via e-mail addresses provided
on Exhibit C) and requesting the necessary information from the Holders to
complete the Registration Statement within seven (7) days of the receipt of the
Registration Statement;

(c) use its commercially reasonable efforts, subject to receipt of the necessary
information from the Holders described in (b) above, to cause the Commission to
declare the Registration Statement effective as promptly as practicable after
the Registration Statement is filed by the Parent, but in no case later than 120
days after the Filing Date;



--------------------------------------------------------------------------------

(d) promptly prepare and file with the Commission such amendments and
supplements to the Registration Statement and the prospectus used in connection
therewith as may be necessary to keep the Registration Statement effective until
the earlier of (i) such time as all of the New Notes and shares of Common Stock
issuable upon the conversion thereof have been sold pursuant to the Registration
Statement, (ii) the one year anniversary date of the issuance of the New Notes;
(iii) the date that is two Business Days prior to the Maturity Date of the
Parent Notes, if at such time no Holders of Parent Notes have exchanged Parent
Notes for New Notes; or (iv) such time as all New Notes and shares of Common
Stock issuable upon the conversion thereof held by the Holders have been sold
pursuant to an exemption from Registration;

(e) in consultation with its counsel, file documents required of the Parent for
compliance with Blue Sky requirements in states specified in writing by the
Holder; provided, however, that the Parent shall not be required to qualify to
do business or consent to service of process in any jurisdiction in which it is
not now so qualified or has not so consented;

(f) bear all expenses in connection with the procedures in paragraphs
(a) through (d) of this Section 16.1, other than fees and expenses, if any, of
counsel or other advisers to the Holders or underwriting discounts, brokerage
fees and commissions incurred by the Holders, if any in connection with the
offering of the New Notes and the shares of Common Stock issuable upon the
conversion thereof pursuant to the Registration Statement;

(g) advise the Holder (via e-mail addresses provided on Exhibit C) as promptly
as reasonably possible following the time when: (i) the prospectus or any
prospectus supplement or post-effective amendment has been filed, and, with
respect to the Registration Statement or any post-effective amendment thereto,
when the same has become effective; (ii) the Parent receives notice or obtains
knowledge of the issuance of any stop order by the Commission delaying or
suspending the effectiveness of the Registration Statement or of the initiation
of any proceeding for that purpose, or any other order issued by any state
securities commission or other regulatory authority suspending the qualification
or exemption from qualification of the New Notes and shares of Common Stock
issuable upon the conversion thereof under state securities or “blue sky” laws;
and (iii) the financial statements included in any Registration Statement become
ineligible for inclusion therein or the Parent receives notice or obtains
knowledge of the existence of any fact or the happening of any event that makes
any statement of a material fact in the Registration Statement, the prospectus,
any amendment or supplement thereto, or any document incorporated by reference
therein untrue, or which results in an omission of a material fact necessary in
order to make the statement contained therein in light of the circumstances in
which it was made not misleading;

(h) in order to enable the Holders to sell the Shares under Rule 144 to the
Securities Act, for a period of one year from the issuance of the New Notes, use
its commercially reasonable efforts to comply with the requirements of Rule 144,
including without limitation, use its commercially reasonable efforts to comply
with the requirements of Rule 144(c) with respect to public information about
the Parent and to timely file all reports required to be filed by the Parent
under the Exchange Act; and

(i) upon (A) the issuance by the SEC of a stop order suspending the
effectiveness of the Registration Statement or the initiation of proceedings
with respect to the Registration Statement under the Securities Act, (B) the
occurrence of any event or the existence of any fact as a result



--------------------------------------------------------------------------------

of which the Registration Statement or the related prospectus shall contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein not misleading,
in the light of the circumstances under which they were made or (C) the
occurrence or existence of any pending corporate development (a “Material
Event”) that, in the reasonable discretion of the Parent, makes it appropriate
to suspend the availability of the Registration Statement and the related
prospectus, the Parent must promptly give notice to the Holders (via the e-mail
addresses provided on Exhibit C) that the availability of the Registration
Statement is suspended (a “Suspension Notice”) and, upon receipt of any
Suspension Notice, each Holder agrees not to sell any New Note or shares of
Common Stock issuable upon the conversation therefore pursuant to the
Registration Statement until such Holder’s is advised in writing by the Parent
that the prospectus may be used, and has received copies of any additional or
supplemental filings that are incorporated or deemed incorporated by reference
in such prospectus (such period, the “Suspension Period”). The Parent will use
its commercially reasonable efforts to ensure that the use of the prospectus may
be resumed (x) in the case of clause (A) above, as promptly as is practicable,
(y) in the case of clause (B) above, as soon as, in the judgment of the Parent,
the Registration Statement or the prospectus does not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading, in
the light of the circumstances under which they were made and (z) in the case of
clause (C) above, as soon as, in the reasonable discretion of the Parent, such
suspension is no longer appropriate.

To the extent that (i) the Parent fails to comply with its obligations under
Section 16.1(a) or 16.1(c) above or (ii) a Suspension Period extends more than
an aggregate of ninety (90) days during the period during which the Registration
Statement is required to be effective under Section 16.1(d) above (each event
referred to in clause (i) and (ii) is referenced as an “Event” and the duration
of any such Event, including the date of the Event but excluding the date on
which the Event is no longer continuing is referred to as a “Damages Accrual
Period”), then the Parent will make payments to the Holders, as liquidated
damages and not as a penalty, in an amount (the “Liquidated Damages Amount”)
equal to 0.5% of the aggregate principal value of the New Notes held by Holders
as determined on the last business day for any 30-day Damages Accrual Period (or
pro rata for any portion thereof during which an Event occurred), or, without
duplication, in the case of shares of Common Stock received upon the Conversion
of the New Notes, 0.5% of the aggregate Closing Sales Price as determined at the
time the shares of Common Stock were exchanged for the New Notes times the
number of such shares of Common Stock held by each Holder to be paid on the last
business day of each 30-day Damages Accrual Period (or pro rata for any portion
thereof during which an Event occurred). Notwithstanding the foregoing, the
Parent will not be liable to any Holder for any Liquidated Damages Amounts once
the aggregate number of days in all Damages Accrual Periods has exceeded 180
days. In addition, no Liquidated Damages Amounts shall accrue as to any New Note
from and after the date on which the Registration Statement is no longer
required to be effective under Section 16.1(d). The rate of accrual of the
Liquidated Damages Amount with respect to any period shall not exceed the rate
provided for in this paragraph notwithstanding the occurrence of multiple
concurrent Events. Following the cure of all Events requiring the payment by the
Parent of Liquidated Damages Amounts to the Holders pursuant to this Section,
the accrual of Liquidated Damages Amounts shall cease (without in any way
limiting the effect of any subsequent Event requiring the payment of Liquidated
Damages Amount by the Parent).



--------------------------------------------------------------------------------

SECTION 16.2. Transfer of Shares After Registration. Each Holder agrees that it
will not effect any disposition of the New Notes and shares of Common Stock
issuable upon the conversion thereof that would constitute a sale within the
meaning of the Securities Act or pursuant to any applicable state securities
laws, except as contemplated in the Registration Statement referred to in
Section 16.1 or as otherwise permitted by law, and that it will promptly notify
the Parent of any changes in the information set forth in the Registration
Statement regarding the Holder or its plan of distribution.

SECTION 16.3. Indemnification.

(a) The Parent agrees to indemnify, defend and hold harmless each Holder, each
person, if any, who controls any Holder within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act (a “Controlling Person”) and
the respective officers, directors, partners, employees, representatives and
agents of the Holders or any Controlling Person (each, an “Indemnified Party”),
from and against any loss, damage, expense, liability, claim or any actions in
respect thereof (including the reasonable cost of investigation) which such
Indemnified Party may incur or become subject to under the Securities Act, the
Exchange Act or otherwise, insofar as such loss, damage, expense, liability,
claim or action arises out of or is based upon any untrue statement or alleged
untrue statement of a material fact contained in the Registration Statement or
prospectus, including the prospectus, financial statements and schedules, and
all other documents filed as a part thereof, as amended at the time of
effectiveness of the Registration Statement, including any information deemed to
be a part thereof as of the time of effectiveness pursuant to paragraph (b) of
Rule 430A of the Securities Act, or the prospectus, in the final form filed with
the Commission pursuant to Rule 424(b) of the Securities Act, or filed as part
of the Registration Statement at the time of effectiveness if no Rule 424(b)
filing is required (the “Prospectus”), or any subsequent amendment or supplement
thereto or arises out of or is based upon any omission or alleged omission to
state a material fact required to be stated in the Registration Statement or the
Prospectus or in any amendment or supplement thereto or necessary to make the
statements therein not misleading, in the light of the circumstances under which
they were made, and the Parent shall reimburse, as incurred, the Indemnified
Parties for any legal or other expenses reasonably incurred by them in
connection with investigating or defending any such loss, damage, expense,
liability, claim or action in respect thereof; provided, however, that the
Parent will not be liable in any such case to the extent that any such loss,
claim, damage, liability or expense arises out of or is based upon (i) any
untrue statement or alleged untrue statement or omission or alleged omission
made in the Registration Statement, the Prospectus or any amendment or
supplement thereto in reliance upon and in conformity with written information
furnished to the Parent by or on behalf of the Holder expressly for use therein,
or (ii) the failure of a Holder to comply with its covenants and agreements
contained in this Amendment or the Agreement, or (iii) the inaccuracy of any
representation or warranty made by a Holder in this Amendment or (iv) any
statement or omission in any Prospectus that is corrected in any subsequent
Prospectus that was delivered to the Holder prior to the pertinent sale or sales
by the Holder.

(b) Each Holder, severally and not jointly, agrees to indemnify, defend and hold
harmless the Parent, its directors, officers, employees, representatives, agents
and any person who controls the Parent within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act (each, a “Parent Indemnified
Party”) from and against any loss, damage, expense, liability, claim or any
actions in respect thereof (including the reasonable cost of



--------------------------------------------------------------------------------

investigation) which such Parent Indemnified Party may incur or become subject
to under the Securities Act, the Exchange Act or otherwise, insofar as such
loss, damage, expense, liability, claim or action arises out of or is based upon
any untrue statement or alleged untrue statement of a material fact contained in
information furnished in writing by or on behalf of such Holder to the Parent
expressly for use in the Registration Statement or Prospectus or any amendment
or supplement thereto, or arises out of or is based upon any omission or alleged
omission to state a material fact required to be stated in the Registration
Statement or Prospectus or in any amendment or supplement thereto or necessary
to make the statements therein not misleading, in the light of the circumstances
under which they were made, in each case in connection with such information
furnished in writing by or on behalf of such Holder to the Parent expressly for
such use; and, subject to the limitation set forth immediately preceding this
clause, each Holder shall reimburse, as incurred, the Parent for any legal or
other expenses reasonably incurred by the Parent or any such controlling person
in connection with investigating or defending any loss, damage, expense,
liability, claim or action in respect thereof. This indemnity agreement will be
in addition to any liability which such Holder may otherwise have to the Parent
or any of its controlling persons.

(c) If any action, suit or proceeding (each, a “Proceeding”) is brought against
any person in respect of which indemnity may be sought pursuant to either
subsection (a) or (b) of this Section 16.3, such person (the “Indemnified
Party”) shall promptly notify the person against whom such indemnity may be
sought (the “Indemnifying Party”) in writing of the institution of such
Proceeding and the Indemnifying Party shall assume the defense of such
Proceeding; provided, however, that the omission to notify such Indemnifying
Party shall not relieve such Indemnifying Party from any liability which it may
have to such Indemnified Party or otherwise. Such Indemnified Party shall have
the right to employ its own counsel in any such case, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party unless the
employment of such counsel shall have been authorized in writing by such
Indemnifying Party in connection with the defense of such Proceeding or such
Indemnifying Party shall not have employed counsel to have charge of the defense
of such Proceeding within thirty (30) days of the receipt of notice thereof or
such Indemnified Party shall have reasonably concluded upon the written advice
of counsel that there may be one or more defenses available to it that are
different from, additional to or in conflict with those available to such
Indemnifying Party (in which case such Indemnifying Party shall not have the
right to direct that portion of the defense of such Proceeding on behalf of the
Indemnified Party, but such Indemnifying Party may employ counsel and
participate in the defense thereof but the fees and expenses of such counsel
shall be at the expense of such Indemnifying Party), in any of which events such
reasonable fees and expenses shall be borne by such Indemnifying Party and paid
as incurred (it being understood, however, that such Indemnifying Party shall
not be liable for the expenses of more than one separate counsel in any one
Proceeding or series of related Proceedings together with reasonably necessary
local counsel representing the Indemnified Parties who are parties to such
action). An Indemnifying Party shall not be liable for any settlement of such
Proceeding effected without the written consent of such Indemnifying Party, but
if settled with the written consent of such Indemnifying Party, such
Indemnifying Party agrees to indemnify and hold harmless an Indemnified Party
from and against any loss or liability by reason of such settlement.
Notwithstanding the foregoing sentence, if at any time an Indemnified Party
shall have requested an Indemnifying Party to reimburse such Indemnified Party
for fees and expenses of counsel as contemplated by the second sentence of this
paragraph, then such Indemnifying Party agrees that



--------------------------------------------------------------------------------

it shall be liable for any settlement of any Proceeding effected without its
written consent if (i) such settlement is entered into more than sixty
(60) Business Days after receipt by such Indemnifying Party of the aforesaid
request, (ii) such Indemnifying Party shall not have reimbursed such Indemnified
Party in accordance with such request prior to the date of such settlement and
(iii) such Indemnified Party shall have given such Indemnifying Party at least
thirty (30) days’ prior notice of its intention to settle. No Indemnifying Party
shall, without the prior written consent of any Indemnified Party, effect any
settlement of any pending or threatened Proceeding in respect of which such
Indemnified Party is or could have been a party and indemnity could have been
sought hereunder by such Indemnified Party, unless such settlement includes an
unconditional release of such Indemnified Party from all liability on claims
that are the subject matter of such Proceeding and does not include an admission
of fault, culpability or a failure to act, by or on behalf of such Indemnified
Party.

(d) If the indemnification provided for in this Section 16.3 is unavailable to
an Indemnified Party under subsections (a) and (b) of this Section 16.3 in
respect of any losses, damages, expenses, liabilities, claims or actions
referred to therein, then each applicable Indemnifying Party, in lieu of
indemnifying such Indemnified Party, shall contribute to the amount paid or
payable by such Indemnified Party as a result of such losses, damages, expenses,
liabilities, claims or actions (i) in such proportion as is appropriate to the
reflect fault of the Parent on the one hand and of the Holders on the other in
connection with the statements or omissions which resulted in such losses,
damages, expenses, liabilities, claims or actions, as well as any other relevant
equitable considerations. The relative fault of the Parent on the one hand and
of the Holders on the other shall be determined by reference to, among other
things, whether the untrue statement or alleged untrue statement of a material
fact or omission or alleged omission relates to information supplied by the
Parent or by the Holders and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The amount paid or payable by a party as a result of the losses, damages,
expenses, liabilities, claims and actions referred to above shall be deemed to
include any reasonable legal or other fees or expenses reasonably incurred by
such party in connection with investigating or defending any Proceeding.

(e) The Parent and the Holders agree that it would not be just and equitable if
contribution pursuant to this Section 16.3 were determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to in subsection (d) above. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation. The Holders’ respective
obligations to contribute pursuant to this Section 16.3 are several and not
joint. The remedies provided for in this Section 16.3 are not exclusive and
shall not limit any rights or remedies which may otherwise be available to any
indemnified party at law or in equity.

(f) The indemnity and contribution provisions contained in this Section 16.3
shall remain operative and in full force and effect regardless of (i) any
termination of this Agreement, (ii) any investigation made by or on behalf of
any Holder or any person controlling any Holder or the Parent, or the Parent’s
officers or directors or any person controlling the Parent and (iii) the sale of
any New Notes and shares of Common Stock issuable upon the Conversion thereof by
any Holder.



--------------------------------------------------------------------------------

SECTION 16.4. Termination of Conditions and Obligations. The conditions
precedent imposed by Section 16.2 upon the transferability of the securities
purchased pursuant to this Amendment shall cease and terminate as to any
particular number of securities upon the earlier of (i) the one year anniversary
date of the issuance of the New Notes and (ii) at such time as an opinion of
counsel satisfactory in form and substance to the Parent shall have been
rendered to the effect that such conditions are not necessary in order to comply
with the Securities Act.

SECTION 16.5. Information Available. The Parent, upon the reasonable request of
the Holder, shall make available for inspection by each Holder and any attorney,
accountant or other agent retained by the Holder, all financial and other
records, pertinent corporate documents and properties of the Parent, and cause
the Parent’s officers, employees and independent accountants to supply all
information reasonably requested by the Holder or any such underwriter,
attorney, accountant or agent in connection with the Registration Statement.

4. Amendment to Add Article XVII. The Agreement is hereby amended to add a new
Article XVII which shall read in its entirety as follows:

ARTICLE XVII

PRIVATE PLACEMENT

REPRESENTATIONS AND WARRANTIES OF EACH HOLDER

SECTION 17.1. Private Placement. Each Holder hereby severally, and not jointly,
represents and warrants to the Parent, as to itself and as to no other Person,
as of the date hereof, as of the Exchange Date, and as of the date that the New
Notes are converted into shares of Common Stock, as follows:

(a) Such Holder is (i) an “accredited investor” as defined in Rule 501 of
Regulation D of the Securities Act and (ii) acquiring the New Notes and any
shares of Common Stock issuable upon the conversion thereof, as the case may be,
for its own account, for investment, and not with a view to the distribution
thereof in violation of any securities laws.

(b) Such Holder understands (i) that the offering of the New Notes and any
shares of Common Stock issued upon the conversion thereof are intended to be
exempt from registration under the Securities Act pursuant to Section 4(2) and
Regulation D thereof and (ii) that there is no existing public or other market
for the New Notes.

(c) Such Holder (either alone or together with its advisors) has sufficient
knowledge and experience in financial and business matters so as to be capable
of evaluating the merits and risks of its investment in the New Notes and any
shares of Common Stock issuable upon the conversion thereof, and is capable of
bearing the economic risks of such investment.

(d) Such Holder understands that the New Notes and any shares of Common Stock
issuable upon the conversion thereof will be issued in a transaction exempt from
the registration or qualification requirements of the Securities Act and
applicable state securities laws, and that such securities must be held
indefinitely unless a subsequent disposition thereof is registered or qualified
under the Securities Act and such laws or is exempt from such registration or
qualification.



--------------------------------------------------------------------------------

(e) Such Holder (i) has had full access to all of the information it considers
necessary or appropriate to make an informed investment decision with respect to
the New Notes and the shares of Common Stock issuable upon the conversion
thereof, (ii) has had the opportunity to discuss with management of Parent the
intended business and financial affairs of Parent and to obtain information (to
the extent Parent possessed such information or could acquire it without
unreasonable effort or expense) necessary to verify any information furnished to
it or to which it had access and (iii) can bear the economic risk of (x) an
investment in the New Notes and any shares of Common Stock issuable upon the
conversion thereof indefinitely and (y) a total loss in respect of such
investment, and has such knowledge and experience in business and financial
matters so as to enable it to understand and evaluate the risks of and from an
investment decision with respect to its investment in the New Notes and any
shares of Common Stock issuable upon the conversion thereof and to protect its
own interest in connection with such investment.

(f) Such Holder has not taken any action that would entitle any Person to any
commission or broker’s fee in connection with the transactions contemplated by
this Amendment.

SECTION 17.2. Enforceability. The execution and delivery by such Holder of this
Amendment will result in legally binding obligations enforceable against it and
the other parties hereto in accordance with the respective terms and provisions
hereof.

5. Amendment to Add Article XVIII. The Agreement is hereby amended to add a new
Article XVIII which shall read in its entirety as follows:

ARTICLE XVIII

LIMITATION ON COMMON STOCK OWNERSHIP BY MAVERICK ENTITIES

SECTION 18.1. Exercise Limitations; Holder’s Restrictions. Notwithstanding
anything to the contrary contained in the Indenture, the Agreement, the
Amendment or any New Note or any Parent Note and other than with respect to
those event listed in Section 18.2 below, the Parent or its successor shall not
effect any conversion of the New Note or Parent Note that is in the discretion
of Maverick Fund II, Ltd., Maverick Fund USA, Ltd., Maverick Fund, L.D.C. and
their affiliates (each a “Maverick Entity” and, together, the “Maverick
Entities”), and the Maverick Entities shall not have the right to voluntarily
convert any portion of the New Note or Parent Note, nor shall any Maverick
Entity submit any notice of conversion (“Notice”), pursuant to Article 14 of the
Indenture or Section 5 of the New Notes or Section 8.1 of the Agreement or the
Parent Notes, to the extent that after giving effect to such voluntary
conversion (together with any interest payment payable in shares of Common Stock
under the Indenture or New Notes at the election of the Parent or its successor,
a “Voluntary Conversion”), the Maverick Entities in the aggregate would
beneficially own in excess of 9.99% (the “Maximum Percentage”) of the number of
shares of Common Stock outstanding immediately after giving effect to such
Voluntary Conversion. Each delivery of a Notice by a Maverick Entity of a Parent
Note or New Note, as applicable, will constitute a representation by such
Maverick Entity that it has evaluated the limitations set forth in this
Section 18.1 and determined, based on the most recent public filings by the
Parent with the Securities and Exchange Commission, that the issuance of the
full number of shares of Common Stock to which the Maverick Entity is entitled
upon submitting the Notice is permitted hereunder. For purposes hereof,
beneficial ownership shall be calculated in



--------------------------------------------------------------------------------

accordance with Section 13(d) of the Securities Exchange Act of 1934, as
amended. For purposes of this paragraph, in determining the number of
outstanding shares of Common Stock, a Maverick Entity may rely on the number of
outstanding shares of Common Stock as reflected in (x) the Parent or its
successor’s most recent Form 10-Q or Form 10-K, as the case may be, (y) a more
recent public announcement by the Parent or its successor or (z) any other
notice by the Parent or its successor or the Parent or its successor’s transfer
agent setting forth the number of shares of Common Stock outstanding. Upon the
written or oral request of a Maverick Entity, the Parent or its successor shall
within two Trading Days confirm orally and in writing to such Maverick Entity
the number of shares of Common Stock then outstanding. In any case, the number
of outstanding shares of Common Stock shall be determined after giving effect to
the conversion or exercise of securities of the Parent or its successor,
including the New Notes or Parent Notes, by the Maverick Entity or its
affiliates since the date as of which such number of outstanding shares of
Common Stock was reported. By written notice to the Parent or its successor, any
Maverick Entity may from time to time increase or decrease the Maximum
Percentage to any other percentage not in excess of 19.99% specified in such
notice; provided that any such increase will not be effective until the
sixty-first (61st) day after such notice is delivered to the Parent. The
provisions of this Section 18.1 shall be construed and implemented in a manner
otherwise than in strict conformity with the terms of this Section 18.1 to
correct this Section 18.1 (or any portion hereof) which may be defective or
inconsistent with the intended beneficial ownership limitation herein contained
or to make changes or supplements necessary or desirable to properly give effect
to such limitation. Notwithstanding anything to the contrary contained in
Section 14 of the Indenture or Section 5 of the New Notes, or in this Amendment
or in the Parent Notes or New Notes, any Voluntary Conversion of the New Notes
or Parent Notes that would result, after giving effect to such Voluntary
Conversion, in the Maverick Entity beneficially owning in excess of the Maximum
Percentage of the number of shares of Common Stock outstanding immediately after
giving effect to such conversion shall be reduced to allow the Maverick Entities
to own no more than the Maximum Percentage. To the extent that any of the
Maverick Entities seek to exercise concurrently, any reduction in the intended
exercise shall be allocated on a pro rata basis among the exercising Maverick
Entities. Notwithstanding anything to the contrary contained herein, nothing
herein shall limit or restrict in any way the Parent or its successor’s right to
exercise its Automatic Conversion (as defined in the Indenture) rights under
Section 14.14 of the Indenture or to issue Additional PIK Securities (as defined
in the Indenture) in lieu of cash interest on the New Notes.

SECTION 18.2. Termination of Exercise Limitation; Termination of Holder’s
Restriction. Section 18.1 shall terminate immediately upon the occurrence of any
one of the following events:

(a) the filing of a Schedule TO by any entity with respect to the Parent or its
successor with respect to a transaction that if consummated would result in a
“Fundamental Change” as defined on the date hereof in the indenture for the New
Notes filed as an exhibit to Form S-4/A on November 20, 2008; or

(b) the filing of (1) a Schedule 14A or 14C or any successor schedule thereto or
(2) Forms S-4 or F-4 or any successor form thereto by any entity with respect to
the Parent or its successor in connection with a transaction that if consummated
would result in a “Fundamental Change” as defined on the date hereof in the
indenture for the New Notes filed as an exhibit to Form S-4/A on November 20,
2008.



--------------------------------------------------------------------------------

SECTION 18.3. Survivability. So long as any Maverick Entity shall own any Parent
Notes and New Notes, Section 18 of this Amendment shall survive this Amendment
and shall continue to be in full force and effect.

6. Amendment to Article IX. The Agreement is hereby amended to delete
Section 9.2 in its entirety.

7. Agreement to Exchange. On the date of this Amendment, each Holder agrees to
exchange its outstanding Parent Note for a new Parent Note in the form attached
hereto as Exhibit D.

8. Expenses. The Parent shall pay all reasonable attorneys’ fees and expenses
incurred by the Holders that have executed this Amendment in connection with the
preparation of this Amendment including any preliminary discussions related
thereto. The parties agree that the amount of such fees and expenses shall be
substantially in the amount that has been provided to the Company on or before
the date hereof. In addition, the Parent shall pay, all reasonable attorneys’
fees and expenses incurred by the Holders in connection with the enforcement of
any rights hereunder or any work-out negotiations relating to the Parent Notes
or New Notes; provided, however, that such fees and expenses shall not in the
aggregate exceed $500,000. Payment of expenses shall be subject to the provision
of reasonable documentation.

9. Miscellaneous. Except as otherwise expressly amended by this Amendment, the
terms of the Agreement shall remain in full force and effect. This Amendment may
be executed in any number of counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

OSCIENT PHARMACEUTICALS CORPORATION By:  

/s/ Philippe M. Maitre

Name:   Title:  

[Signature Page to Amendment]



--------------------------------------------------------------------------------

HOLDERS:

 

BB BIOVENTURES L.P. By:   BAB BioVentures L.P.,   its General Partner By:   BAB
BioVentures N.V.,   its General Partner By:  

/s/ Luke Evnin

Name:   Title:   MPM BIOVENTURES PARALLEL FUND, L.P. By:   MPM BioVentures I LP,
  its General Partner By:   MPM BioVentures I LLC,   its General Partner By:  

/s/ Luke Evnin

Name:   Title:   MPM ASSET MANAGEMENT INVESTORS 1998 LLC By:  

/s/ Luke Evnin

Name:   Title:  

[Signature Page to Amendment]



--------------------------------------------------------------------------------

HOLDERS:

 

MAVERICK FUND II, LTD. By:   Maverick Capital, Ltd.,   Its Investment Manager
By:  

/s/ John T. McCafferty

Name:   John T. McCafferty Title:   Limited Partner & General Counsel MAVERICK
FUND USA, LTD. By:   Maverick Capital, Ltd.,   Its Investment Manager By:  

/s/ John T. McCafferty

Name:   John T. McCafferty Title:   Limited Partner & General Counsel MAVERICK
FUND, L.D.C. By:   Maverick Capital, Ltd.,   Its Investment Manager By:  

/s/ John T. McCafferty

Name:   John T. McCafferty Title:   Limited Partner & General Counsel

[Signature Page to Amendment]



--------------------------------------------------------------------------------

HOLDERS:

 

/s/ David B. Singer

DAVID B. SINGER

[Signature Page to Amendment]



--------------------------------------------------------------------------------

HOLDERS:

 

WILLIAM J. RUTTER REVOCABLE TRUST U/A/D 4/11/02 By:  

/s/ William J. Rutter

Name:   Title:  

/s/ William H. Rutter

WILLIAM H. RUTTER

/s/ Cynthia S. Rutter

CYNTHIA S. RUTTER

[Signature Page to Amendment]



--------------------------------------------------------------------------------

Exhibit A

FORM OF FACE OF SECURITY

[INCLUDE FOR PRIVATE PLACEMENT SECURITY - THIS SECURITY AND THE SECURITIES
ISSUABLE UPON CONVERSION OR EXERCISE OF HEREOF HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED. THIS SECURITY AND THE SECURITIES
ISSUABLE UPON CONVERSION OR EXERCISE HEREOF MAY NOT BE SOLD, OFFERED FOR SALE,
PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
WITH RESPECT HERETO OR THERETO UNDER SAID ACT OR AN OPINION OF COUNSEL
REASONABLY SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.]

[INCLUDE IF SECURITY IS A GLOBAL SECURITY - UNLESS THIS CERTIFICATE IS PRESENTED
BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY TO THE COMPANY
OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY
CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME
AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY
(AND ANY PAYMENT HEREON IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY), ANY
TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON
IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST
HEREIN.

TRANSFERS OF THIS GLOBAL SECURITY SHALL BE LIMITED TO TRANSFERS IN WHOLE, BUT
NOT IN PART, TO NOMINEES OF THE DEPOSITORY TRUST COMPANY, OR TO A SUCCESSOR
THEREOF OR SUCH SUCCESSOR’S NOMINEE AND TRANSFERS OF PORTIONS OF THIS GLOBAL
SECURITY SHALL BE LIMITED TO TRANSFERS MADE IN ACCORDANCE WITH THE RESTRICTIONS
SET FORTH IN ARTICLE THREE OF THE INDENTURE REFERRED TO ON THE REVERSE HEREOF.]

Oscient Pharmaceuticals Corporation

12.50% Convertible Guaranteed Senior Notes Due 2011

No. [    ]                    CUSIP NO. [*]                 U.S.$[            ]

Oscient Pharmaceuticals Corporation, a corporation duly organized and validly
existing under the laws of the Commonwealth of Massachusetts (herein called the
“Company”), which term includes any successor corporation under the Indenture
referred to on the reverse hereof), for value received hereby promises to pay to
[            ], or registered assigns, the principal sum of [ ] United States
Dollars ($ ) [INCLUDE IF SECURITY IS A GLOBAL SECURITY — (which amount may from
time to time be increased or decreased by adjustments made on the

 

A-1



--------------------------------------------------------------------------------

records of the Trustee, as custodian for the Depositary, in accordance with the
rules and procedures of the Depositary)] on January 15, 2011 and to pay interest
on said principal sum semi-annually on April 15 and October 15 of each year,
commencing April 15, 2009, except that the final payment date shall be
January 15, 2011, at the rate of 12.50 % per annum. Interest on this Security
shall accrue from the most recent date to which interest has been paid, or if no
interest has been paid, from [*] until the Principal Amount is paid or duly made
available for payment. Except as otherwise provided in the Indenture, the
interest payable on this Security pursuant to the Indenture on any April 15 or
October 15 will be paid to the Person in whose name this Security (or one or
more predecessor Securities) is registered at the close of business on the
Record Date, which shall be April 1 and October 1 (whether or not a Business
Day) next preceding such April 15 or October 15, respectively. Payment of the
principal of and interest accrued on this Security shall be made by check mailed
to the address of the Holder of this Security specified in the register of
Securities, or, upon written application by a Holder of an aggregate Principal
Amount of greater than U.S.$2 million to the Security Registrar setting forth
wire instructions not later than ten days prior to the payment date, such Holder
may receive payment by wire transfer in immediately available funds, in such
lawful money of the United States of America as at the time of payment shall be
legal tender for the payment of public and private debts. With respect to any
payments of interest in the form of Additional PIK Securities, payments shall be
(i) mailed to the person entitled thereto as shown on the register for the
definitive Securities as of the relevant Record Date or (ii) deposited into the
account specified by the Holder or Holders thereof as of the relevant Record
Date if the Securities are held in global form. Alternatively, the Company may
direct the Paying Agent to make the appropriate amendments to the schedule of
principal amounts of the relevant Global Securities outstanding for which
Additional PIK Securities will be issued and arrange for deposit into the
account specified by the Holder or Holders thereof as of the relevant Record
Date.

The Issue Date of this Security is [*].

Reference is made to the further provisions of this Security set forth on the
reverse hereof, including, without limitation, provisions giving the Company the
right to repurchase this Security commencing October 15, 2010, the right of the
Holder of this Security to convert this Security into Common Stock of the
Company, the right of the Company to automatically convert this Security into
Common Stock and the right of the Holder of this Security to require the Company
to repurchase this Security upon certain events, in each case, on the terms and
subject to the limitations referred to on the reverse hereof and as more fully
specified in the Indenture. Such further provisions shall for all purposes have
the same effect as though fully set forth at this place. Capitalized terms used
but not defined herein shall have such meanings as are ascribed to such terms in
the Indenture.

This Security shall be deemed to be a contract made under the laws of the State
of New York, and for all purposes shall be construed in accordance with and
governed by the laws of said State.

This Security shall not be valid or become obligatory for any purpose until the
certificate of authentication hereon shall have been manually signed by the
Trustee or a duly authorized authenticating agent under the Indenture.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed.

 

OSCIENT PHARMACEUTICALS CORPORATION By:  

 

  Authorized Signatory



--------------------------------------------------------------------------------

FORM OF REVERSE OF SECURITY

This Security is one of a duly authorized issue of Securities of the Company,
designated as its 12.50% Convertible Guaranteed Senior Notes Due 2011 (the
“Securities”), all issued or to be issued under and pursuant to an Indenture,
dated as of November 25, 2008 (the “Indenture”), between the Company, Guardian
II Acquisition Corporation (the “Guarantor”) and U.S. Bank National Association
(the “Trustee”), to which Indenture and all indentures supplemental thereto
reference is hereby made for a description of the rights, limitations of rights,
obligations, duties and immunities thereunder of the Trustee, the Company and
the Holders of the Securities.

The indebtedness evidenced by the Securities is unsecured and unsubordinated
senior indebtedness of the Company and ranks equally with the Company’s other
unsecured and unsubordinated senior indebtedness.

The indebtedness evidenced by the Securities is unconditionally guaranteed by
the Guarantor and secured by assets of the Guarantor as provided by the
Indenture and the Collateral Documents.

1. Redemption at the Option of the Company. No sinking fund is provided for the
Securities. The Securities are redeemable as a whole, or from time to time in
part, at any time commencing on October 15, 2010 at the option of the Company at
a redemption price (the “Redemption Price”) equal to 100%, expressed as a
percentage of the Principal Amount of Securities to be redeemed, together with
accrued and unpaid interest to, but excluding, the Redemption Date.

2. Repurchase by the Company at the Option of the Holder Upon a Fundamental
Change. Subject to the terms and conditions of the Indenture, the Company shall
become obligated, at the option of the Holder, to repurchase the Securities if a
Fundamental Change occurs at any time prior to the Stated Maturity at 100% of
the Principal Amount plus accrued and unpaid interest to, but excluding, the
Fundamental Change Repurchase Date (the “Fundamental Change Repurchase Price”),
which Fundamental Change Repurchase Price will be paid in cash; provided that if
a Fundamental Change results from a Change of Control Event, the Company may
elect, subject to the satisfaction of certain conditions described in the
Indenture, to pay all or a portion of the Fundamental Change Repurchase Price in
Common Stock or a combination of cash and Common Stock. The number of shares of
Common Stock a Holder will receive will equal the quotient obtained by dividing
(i) the portion of the Fundamental Change Repurchase Price to be paid in shares
of Common Stock by (ii) 97% of the average Closing Price of the shares of Common
Stock for the five Trading Day period ending on the second Business Day
immediately preceding the Fundamental Change Repurchase Date, subject to
adjustment as described in the Indenture. Notwithstanding the foregoing, a
Holder will not have the right to require the Company to repurchase the
Securities upon a Change of Control Event constituting a Fundamental Change if
the Closing Price per share of the Company’s Common Stock for any five Trading
Days within the period of 10 consecutive Trading Days ending immediately after
the later of the Change of Control Event and the public announcement of the
Change of Control Event equals or exceeds 110% of the Conversion Price of the
Securities in effect on each of those five Trading Days.



--------------------------------------------------------------------------------

3. Withdrawal of Fundamental Change Repurchase Notice. Holders have the right to
withdraw, in whole or in part, any Fundamental Change Repurchase Notice, by
delivering to the Paying Agent a written notice of withdrawal in accordance with
the provisions of the Indenture.

4. Payment of Redemption Price and Fundamental Change Repurchase Price. If cash
(and/or Common Stock, if permitted under the Indenture) sufficient to pay the
Redemption Price or Fundamental Change Repurchase Price as the case may be, of
all Securities or portions thereof to be redeemed or repurchased on a Redemption
Date or on a Fundamental Change, as the case may be, is deposited with the
Paying Agent on the Business Day following the Redemption Date or the
Fundamental Change Repurchase Date, as the case may be, the Securities to be
redeemed or repurchased will cease to be outstanding and interest will cease to
accrue on such Securities (or portions thereof) immediately after such
Redemption Date or Fundamental Change Repurchase Date, as the case may be, and
the Holder thereof shall have no other rights as such (other than the right to
receive the Redemption Price or Fundamental Change Repurchase Price as the case
may be) upon surrender of such Security.

5. Conversion. Subject to the terms and conditions of the Indenture, a Holder
may convert each of its Securities into shares of Common Stock at an initial
conversion rate of 909.0909 shares per $1,000 Principal Amount of Securities
(the “Conversion Rate”), at any time prior to the close of business on
January 14, 2011. The Conversion Rate in effect at any given time is subject to
adjustment. A Holder may convert fewer than all of such Holder’s Securities so
long as the Securities converted are an integral multiple of $1,000 principal
amount. Accrued and unpaid interest and Liquidated Damages, if any, will be
deemed paid in full rather than canceled, extinguished or forfeited; provided,
that if this Security shall be surrendered for conversion during the period from
close of business on any Record Date for the payment of interest through the
close of business on the Business Day next preceding the following Interest
Payment Date, such Security (or portion thereof being converted) must be
accompanied by an amount, in funds acceptable to the Company, equal to the
interest payable on such Interest Payment Date on the Principal Amount being
converted; provided, however, that no such payment shall be required if there
shall exist at the time of conversion a default in the payment of interest on
the Securities.

In addition, to the extent the Holder elects to convert this Security into
shares of Common Stock in connection with a transaction that constitutes a
Fundamental Change that occurs on or prior to January 15, 2011, pursuant to
which 10% or more of the consideration for the Common Stock (other than cash
payments for fractional shares) in such Fundamental Change transaction consists
of cash or securities (or other property) that are not traded or scheduled to be
traded immediately following such transaction on a United States national
securities exchange or the Nasdaq Global Market, the Company will increase the
Conversion Rate for any Securities surrendered for conversion as set forth in
Section 12.08 of the Indenture.

[INCLUDE IF SECURITY IS A GLOBAL SECURITY — In the event of a deposit or
withdrawal of an interest in this Security, including an exchange, transfer,
repurchase or conversion of this Security in part only, the Trustee, as
custodian of the Depositary, shall make an adjustment on its records to reflect
such deposit or withdrawal in accordance with the rules and procedures of the
Depositary.]



--------------------------------------------------------------------------------

If an Event of Default shall occur and be continuing, the Principal Amount plus
accrued and unpaid interest, through such date on all the Securities may be
declared due and payable in the manner and with the effect provided in the
Indenture.

6. Automatic Conversion by the Company. If at any time the Closing Price of the
shares of Common Stock exceeds 130% of the Conversion Price for at least 20
Trading Days during any consecutive 30 Trading Day period ending within five
Trading Days prior to the notice of Automatic Conversion, the Company may elect
to automatically convert this Security pursuant to the terms of the Indenture.
In the event that the date that this Security or any portion hereof (in integral
multiples of $1,000) will be automatically converted occurs on or prior to the
date that is one year from the Issue Date, the Company will pay to the Holder an
Additional Interest Payment in cash or, at the Company’s option, shares of
Common Stock, valued at 90% of the Automatic Conversion Price that is in effect
at that time, or a combination of cash and shares of Common Stock.

7. Voluntary Conversion by the Holder. If a Holder elects to voluntarily convert
this Security, or any portion hereof (in integral multiples of $1,000), at any
time on or prior to the date that is two years from the Issue Date, the Holder
will receive an Additional Interest Payment in cash or, at the Company’s option,
shares of Common Stock, or a combination of cash and shares of Common Stock,
upon conversion so long as the Company has not previously mailed an Automatic
Conversion Notice to Holders. In the event that the Company elects to pay all or
any portion of the Additional Interest Payment, if any, on the Securities in
shares of Common Stock upon a voluntary conversion, such shares of Common Stock
will be valued at the Conversion Price then in effect.

8. Amendment; Waiver. The Indenture permits, with certain exceptions as therein
provided, the amendment thereof and the modification of the rights and
obligations of the Company and the rights of the Holders of the Securities under
the Indenture at any time by the Company and the Trustee with the consent of the
Holders of not less than a majority in aggregate Principal Amount of the
Outstanding Securities. The Indenture also contains provisions permitting the
Holders of specified percentages in aggregate Principal Amount of the
Outstanding Securities, on behalf of the Holders of all the Securities, to waive
compliance by the Company with certain provisions of the Indenture and certain
past defaults under the Indenture and their consequences. Any such consent or
waiver by the Holder of any provision of or applicable to this Security shall be
conclusive and binding upon such Holder and upon all future Holders of this
Security and of any Security issued upon the registration of transfer hereof or
in exchange herefor or in lieu hereof, whether or not notation of such consent
or waiver is made upon this Security.

9. Defaults and Remedies. Under the Indenture, Events of Default include:
(1) default by the Company and the Guarantor in the payment of interest on any
Securities when due and payable and such default continues for a period of 30
days; (2) default by the Company and the Guarantor in the payment of the
Principal Amount, Redemption Price, Additional Interest Payment or Fundamental
Change Repurchase Price on any Security when it



--------------------------------------------------------------------------------

becomes due and payable; (3) default in the performance of any covenant,
agreement or condition of the Company or the Guarantor under the Indenture, the
Securities or the Collateral Documents (other than a default in (1) or
(2) above) and such default continues for a period of 60 days after there has
been given written notice of such failure (other than the Company’s obligations
to timely file its annual and quarterly reports as set forth in the Indenture)
to the Company by the Trustee or to the Company and the Trustee by Holders of at
least 25% in aggregate Principal Amount of the Outstanding Securities;
(4) default in the Company’s obligation to convert the Securities into shares of
its Common Stock upon exercise of a Holder’s conversion rights; (5) default by
the Company or any Subsidiary in the payment of the principal or interest on any
loan agreement or other instrument under which there may be outstanding, or by
which there may be evidenced, any debt for borrowed money in excess of $20.0
million in the aggregate of the Company and any Subsidiary (other than
indebtedness for borrowed money secured only by the real property to which the
indebtedness relates and which is non-recourse to the Company or to such
Subsidiary), resulting in such debt becoming or declared due and payable prior
to its stated maturity, and such acceleration has not been rescinded or annulled
within 30 days after written notice has been received by the Company or such
Subsidiary from the Trustee or by the Trustee, the Company and such Subsidiary
by Holders of at least 25% in Principal Amount of Outstanding Securities (and
such default has not been remedied or cured by the Company within the applicable
cure period); (6) failure by the Company to give the Fundamental Change Company
Notice; (7) failure by the Company to file its annual or quarterly reports with
the Commission in accordance with the Indenture or to comply with the
requirements of Section 314(a)(1) of the Trust Indenture Act (subject to the
requirements in the Indenture to provide notice and the extension rights
provided to the Company in the Indenture); and (8) certain events of bankruptcy,
insolvency or reorganization of the Company or the Guarantor. If an Event of
Default (other than as a result of certain events of bankruptcy, insolvency or
reorganization of the Company or the Guarantor) occurs and is continuing, the
Trustee or the Holders of at least 25% in aggregate Principal Amount of the
Outstanding Securities may declare the Principal Amount plus accrued and unpaid
interest on all the Outstanding Securities to be due and payable immediately,
all as and to the extent provided in the Indenture. If an Event of Default
occurs as a result of certain events of bankruptcy, insolvency or reorganization
of the Company or the Guarantor, the Principal Amount plus accrued and unpaid
interest on all Outstanding Securities shall become due and payable immediately
without any declaration or other Act on the part of the Trustee or any Holder.

As provided in and subject to the provisions of the Indenture, the Holder of
this Security shall not have the right to institute any proceeding with respect
to the Indenture or for the appointment of a receiver or trustee or for any
other remedy thereunder, unless such Holder shall have previously given the
Trustee written notice of a continuing Event of Default with respect to the
Securities, the Holders of not less than 25% in aggregate Principal Amount of
the Outstanding Securities shall have made written request to the Trustee to
institute proceedings in respect of such Event of Default as Trustee and offered
the Trustee reasonable indemnity satisfactory to it, the Trustee shall not have
received from the Holders of a majority in Principal Amount of Outstanding
Securities a direction inconsistent with such request, and the Trustee shall
have failed to institute any such proceeding, for 60 days after receipt of such
notice, request and offer of indemnity. The foregoing shall not apply to any
suit instituted by the Holder of this Security for the enforcement of any
payment of said principal hereof or interest hereon on or after the respective
due dates expressed herein or for the enforcement of any conversion right.



--------------------------------------------------------------------------------

No reference herein to the Indenture and no provision of this Security or of the
Indenture shall alter or impair the obligation of the Company and the Guarantor,
which is absolute and unconditional, to pay the Principal Amount or Fundamental
Change Repurchase Price of or interest on this Security at the times, place and
rate, and in the coin or currency, herein prescribed.

10. Denominations; Transfer; Exchange. As provided in the Indenture and subject
to certain limitations therein set forth, the transfer of this Security is
registrable in the Security Register, upon surrender of this Security for
registration of transfer at the office or agency of the Company in The City of
New York, duly endorsed by, or accompanied by a written instrument of transfer
in form satisfactory to the Company and the Security Registrar duly executed by,
the Holder hereof or his attorney duly authorized in writing, and thereupon one
or more new Securities, of authorized denominations and for the same aggregate
Principal Amount, will be issued to the designated transferee or transferees.

The Securities are issuable only in registered form in denominations of $1,000
and any integral multiple of $1,000 above that amount, as provided in the
Indenture and subject to certain limitations therein set forth. The Additional
PIK Securities issued in payment of interest will be issued in denominations of
$1,000 and integral multiples of $1,000 with fractional interest paid in cash.
Payments to be made in respect of any such fractional interests shall be rounded
to the nearest dollar. Securities are exchangeable for a like aggregate
Principal Amount of Securities of a different authorized denomination, as
requested by the Holder surrendering the same.

No service charge shall be made for any such registration of transfer or
exchange, but the Company may require payment of a sum sufficient to cover any
tax or other governmental charge payable in connection therewith.

11. Persons Deemed Owners. Prior to due presentment of this Security for
registration of transfer, the Company, the Trustee and any agent of the Company
or the Trustee may treat the Person in whose name this Security is registered as
the owner hereof for all purposes, whether or not this Security be overdue, and
neither the Company, the Trustee nor any such agent shall be affected by notice
to the contrary.

12. Abbreviations. Customary abbreviations may be used in the name of a Holder
or an assignee, such as TEN COM (=tenants in common), TEN ENT (=tenants by the
entireties), JT TEN (=joint tenants with right of survivorship and not as
tenants in common), CUST (=custodian), and U/G/M/A (=Uniform Gift to Minors
Act).

13. Security; Intercreditor Agreement. In order to secure the payment of the
Secured Obligations, the Guarantor has entered or will enter into the Collateral
Documents to create, perfect and protect security interests in the Collateral on
a second priority basis, subject to the First Lien Obligations and other
Permitted Liens, in accordance with the terms of the Collateral Documents and
the Intercreditor Agreement. In the event of a conflict between the



--------------------------------------------------------------------------------

terms of the Indenture, the Collateral Documents and the Intercreditor Agreement
with respect to the Collateral, the Intercreditor Agreement shall control;
provided, that, in the event of a conflict between the terms of the Indenture,
the Collateral Documents and the Intercreditor Agreement with respect to the
duties and obligations of the Trustee and Collateral Agent to the Holders, the
terms of the Indenture shall govern and control. The Holder, by its acceptance
of this Security, agrees to all of the terms and provisions of the Collateral
Documents and the Intercreditor Agreement.

14. Governing Law. This Security shall be governed by and construed in
accordance with the laws of the State of New York.

All terms used in this Security that are defined in the Indenture shall have the
meanings assigned to them in the Indenture.



--------------------------------------------------------------------------------

ASSIGNMENT FORM

If you want to assign this Security, fill in the form below and have your
signature guaranteed:

I or we assign and transfer this Security to:

 

 

 

 

(Print or type name, address and zip code and social security or tax ID number
of assignee)

and irrevocably appoint                                               agent to
transfer this Security on the books of the Company. The agent may substitute
another to act for him.

 

Date:  

 

    Signed:  

 

(Sign exactly as your name appears on the other side of this Security)

 

Signature Guarantee:  

 

Note: Signatures must be guaranteed by an “eligible guarantor institution”
meeting the requirements of the Security Registrar, which requirements include
membership or participation in the Security Transfer Agent Medallion Program
(“STAMP”) or such other “signature guarantee program” as may be determined by
the Security Registrar in addition to, or in substitution for, STAMP, all in
accordance with the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONVERSION NOTICE

If you want to convert this Security into Common Stock of the Company, check the
box:

To convert only part of this Security, state the Principal Amount to be
converted (which must be $1,000 or an integral multiple of $1,000): $
                    

If you want the stock certificate made out in another person’s name, fill in the
form below:

 

 

(Insert other person’s social security or tax ID no.)

 

 

 

(Print or type other person’s name, address and zip code)

 

Date:  

 

    Signed:  

 

(Sign exactly as your name appears on the other side of this Security)

 

Signature Guarantee:  

 

Note: Signatures must be guaranteed by an “eligible guarantor institution”
meeting the requirements of the Security Registrar, which requirements include
membership or participation in the Security Transfer Agent Medallion Program
(“STAMP”) or such other “signature guarantee program” as may be determined by
the Security Registrar in addition to, or in substitution for, STAMP, all in
accordance with the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

FORM OF TRUSTEE’S CERTIFICATE OF AUTHENTICATION

U.S. Bank National Association, as Trustee, certifies that this is one of the
Securities referred to in the within-mentioned Indenture.

 

Dated:  

 

    U.S. BANK NATIONAL ASSOCIATION, as Trustee       By:  

 

        Authorized Signatory



--------------------------------------------------------------------------------

FORM OF FUNDAMENTAL CHANGE REPURCHASE NOTICE

                , 20    

 

 

 

 

 

 

 

 

 

Attention: [Institutional Trust Services]

 

  Re: Oscient Pharmaceuticals Corporation (the “Company”)

12.50% Convertible Guaranteed Senior Notes Due 2011

This is a Fundamental Change Repurchase Notice as defined in Section 12.08 of
the Indenture dated as of November 25, 2008 (the “Indenture”) between the
Company, Guardian II Acquisition Corporation, as Guarantor and U.S. Bank
National Association, as Trustee. Terms used but not defined herein shall have
the meanings ascribed to them in the Indenture.

Certificate No(s). of Securities:                                         

I intend to deliver the following aggregate Principal Amount of Securities for
purchase by the Company pursuant to Section 12.08 of the Indenture (in multiples
of $1,000):

$                                              

I hereby agree that the Securities will be purchased as of the Fundamental
Change Repurchase Date pursuant to the terms and conditions thereof and of the
Indenture.

 

Signed:  

 

 

Social Security or Other

Taxpayer Identification Number



--------------------------------------------------------------------------------

Exhibit B

CONVERSION NOTICE

If you want to convert this Parent Note into a New Note of the Parent, check the
box: ¨

 

Date:  

 

  Signed:  

 

  By:  

 

 

(Sign exactly as your name appears on the other side of this Security)

 

Signature Guarantee:  

 

  

Note: Signatures must be guaranteed by an “eligible guarantor institution”
meeting the requirements of the US Bank National Association, or any successor
trustee under the Indenture governing the New Notes, which requirements include
membership or participation in the Security Transfer Agent Medallion Program
(“STAMP”) or such other “signature guarantee program” as may be determined by
the such trustee in addition to, or in substitution for, STAMP.



--------------------------------------------------------------------------------

Exhibit C

[HOLDER ADDRESSES]



--------------------------------------------------------------------------------

Exhibit D

FORM OF NOTE

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
OR THE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES. THIS NOTE MAY NOT BE
OFFERED, SOLD, TRANSFERRED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF IN
THE ABSENCE OF SUCH REGISTRATION OTHER THAN PURSUANT TO AN EXEMPTION FROM SUCH
REGISTRATION REQUIREMENTS.

NOTE

 

$                                   , 2004

FOR VALUE RECEIVED, the undersigned, Oscient Pharmaceuticals Corporation, a
Massachusetts corporation (the “Company”), hereby promises to pay             
(the “Payee”), or order, on the Maturity Date                      Dollars
($            ). The Company promises to pay interest from the date hereof,
computed as provided in the Note Amendment and Exchange Agreement (as defined
below), on the aggregate principal amount of this Note from time to time unpaid
at the per annum rate of five percent (5%).

Payments hereunder shall be made to the Payee at the address provided in the
Note Amendment and Exchange Agreement.

This Note evidences the borrowing under, and is entitled to the benefits, and is
subject to the provisions of, the Note Amendment and Exchange Agreement dated as
of November 17, 2003, as from time to time in effect (the “Note Amendment and
Exchange Agreement”), among the Company, the Payee and the other note purchasers
identified therein.

Terms defined in the Note Amendment and Exchange Agreement and not otherwise
defined herein are used herein with the meanings so defined.

In case an Event of Default shall occur and be continuing, the entire principal
of this Note may become or be declared due and payable in the manner and with
the effect provided in the Note Amendment and Exchange Agreement.

This Note shall be governed by and construed in accordance with the laws of the
State of New York.

The parties hereto, including the Company and all guarantors and endorsers,
hereby waive presentment, demand, notice, protest and all other demands and
notices in connection with the delivery, acceptance, performance and enforcement
of this Note, except as specifically otherwise provided in the Note Amendment
and Exchange Agreement, and assent to extensions of time of payment, or
forbearance or other indulgence without notice.

IN WITNESS WHEREOF, the undersigned has caused this note to be issued as of the
date first written above.

 

OSCIENT PHARMACEUTICALS CORPORATION By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

CONVERSION NOTICE

To convert this Parent Note into Common Stock, check the box: ¨

To convert only part of this Parent Note, state the principal amount to be
converted (must be in multiples of $1,000):

$                

If you want the stock certificate made out in another person’s name, fill in the
form below:

 

 

(Insert other person’s social security number or tax I.D. number)

 

 

 

 

 

 

 

 

(Print or type other person’s name, address and zip code)

 

 

Date:  

 

     Signature(s):   

 

 

      

 

       (Sign exactly as your name(s) appear(s) on the face of the Parent Note)



--------------------------------------------------------------------------------

OPTION TO ELECT REDEMPTION UPON A LIQUIDATION EVENT

Certificate No. of Parent Note:                 

If you want to elect to have this Parent Note purchased in whole by Parent
pursuant to Article VI of the Note Amendment and Exchange Agreement, check the
box: ¨

If you want to elect to have only part of this Parent Note purchased by the
Parent pursuant to Article VI of the Note Amendment and Exchange Agreement state
the principal amount:

$                                                                      

(in an integral multiple of $1,000)

 

Date:  

 

     Signature(s):   

 

      

 

       (Sign exactly as your name(s) appear(s) on the face of the Parent Note)